Title: I: Candidates for Bankruptcy Commissioners, 31 May 1802
From: Clinton, DeWitt
To: Jefferson, Thomas

For Commissioners of Bankruptcy in the City of New York
              Mercantile Characters
              John Broome—Candidate for member of Congress—former President of the Chamber of Commerce—a very respectable man—
              William Edgar—a man of large property & fair character—late a member of our State Convention
              Solomon Townsend—a man of property—an invariable republican and old Citizen
              Law Characters
              Jonathan Persee Junior—A young man of considerable promise—His appointment will give great satisfaction to all the republican bar—he ought by no means to be over-looked.
              Daniel D. Tompkins—Also—a member of our State Legislature.
              Nathan Sanford—Also reputable in talents—
              Characters who ought not to be appointed on account of their holding lucrative offices in the State
              James Fairlie, Wm. Cutting.
              On account of their being incurable Members of the little faction
              Thomas Smith, Timothy Greene, William P. Van Ness, Joseph Brown.
            